Decree affirmed. This is an appeal from a decree of the Superior Court ordering the self insurer to pay total disability compensation to the employee from October 13, 1959. The employee suffered a back injury on April 1, 1957. An “excision of a ruptured disc at L5 on the left” was performed on April 8, 1957, and “a myelogram” was performed on August 11, 1958. In April, 1961, he was again hospitalized for a myelogram and in May, 1961, he underwent a spinal fusion. In the opinion of the orthopedic surgeon who treated the employee since May, 1959, “the employee’s condition since October, 1959, is definitely causally related to the employee’s initial injury.” The single member found that the employee “was totally disabled since October 13, 1959,” and that “his disability is causally related.” The reviewing board affirmed and adopted the findings and decision of the single member. There was evidence to support the findings of total disability and causal relationship. See Bajdek’s Case, 321 Mass. 325, 326; Brek’s Case, 335 Mass. 144, 147. With respect to the evidentiary questions argued by the self insurer, we are satisfied that, if there was error, it was not such error as would require reversal. Indrisano’s Case, 307 Mass. 520, 523. Costs of this appeal are to be determined by a single justice under G. L. c. 152, § 11A, as amended through St. 1957, c. 693, § 3.